                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

In Re

Dennis John Heidenreich and                     Case No. 15-41884-659
Rosanne Marie Heidenreich,
        Debtors.                                Chapter 13

U.S. Bank Trust, N.A., as Trustee for           MOTION FOR RELIEF FROM THE
LSF9 Master Participation Trust,                AUTOMATIC STAY
         Movant.
                                                MOTION WAIVES 30 DAY HEARING
v.
                                                Hearing Date: June 3, 2019
Dennis John Heidenreich and                     Hearing time: 10:00 AM
Rosanne Marie Heidenreich,                      Courtroom 7 North
        Debtors,
                                                Kozeny & McCubbin, LC
and                                             12400 Olive Blvd., Suite 555
                                                St. Louis, MO 63141
Diana S. Daugherty, Trustee.                    edmo@km-law.com
         Respondents.

                   MOTION FOR RELIEF FROM AUTOMATIC STAY
                              (REAL PROPERTY)

             U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust

(“Movant”) hereby moves this Court, pursuant to 11 U.S.C. § 362, for relief from the

automatic stay with respect to certain real property of the Debtors having an address of

26 Silverdale Ct, Saint Charles, MO 63303 (the “Property”). In further support of this

Motion, Movant respectfully states:

        1.   A petition under Chapter 13 of the United States Bankruptcy Code was

filed with respect to the Debtors on March 18, 2015. The Court has jurisdiction over this

matter pursuant to 28 U.S.C. Sections 151, 157 and 1334 and E.D.Mo. L.R. 81-9.01(B).



*KM12254826KM*
This is a core proceeding pursuant to 28 U.S.C. Section 157(b)(2). Venue is proper in

this District under 28 U.S.C. Section 1409(a).

       2.     A Chapter 13 Plan was confirmed on June 30, 2017.

       3.     The Debtors, Dennis J Heidenreich and Rosanne M Heidenreich, have

executed and delivered that certain promissory note in the original amount of

$218,945.93 (the “Note”). A copy of the note is attached hereto as Exhibit 1. Movant is

an entity entitled to enforce the Note.

       4.     Pursuant to that certain Deed of Trust (the “Deed of Trust”), all obligations

(collectively, the “Obligations”) of the Debtors under the Note and Deed of Trust with

respect to the Loan are secured by the Property. A copy of the Deed of Trust is

attached hereto as Exhibit 2.

       5.     All rights and remedies under the Deed of Trust have been assigned to the

Movant pursuant to that certain Assignment of Deed of Trust. A copy of the Assignment

of Deed of Trust is attached hereto as Exhibit 3.

       6.     The legal description of the Property is set forth in the Deed of Trust, a

copy of which is attached hereto, and such description is incorporated and made a part

hereof by reference.

       7.     As of March 28, 2019, the outstanding Obligations are:




*KM12254826KM*
   Unpaid Principal Balance                                              $133,452.96
   Unpaid, Accrued Interest                                                $1,318.52
   Uncollected Late Charges                                                     $0.00
   Mortgage Insurance Premiums                                                  $0.00
   Taxes and Insurance Payments on                                              $0.00
   behalf of Debtor(s)
   Other Costs                                                              $229.32
   Deferred Amounts                                                        $7,284.08
   Less: Partial Payments                                                     ($0.00)
   Minimum Outstanding Obligations                                       $142,284.88

       8.    In addition to the other amounts due to Movant reflected in this Motion, as

of the date hereof, in connection with seeking the relief requested in this Motion, Movant

has also incurred $600.00 in legal fees and $181.00 in costs. Movant reserves all rights

to seek an award of allowance of such fees and expenses in accordance with applicable

loan documents and related agreements, the Bankruptcy Code and other applicable

law.

       9.    The following chart sets forth the number and amount of postpetition

payments due pursuant to the terms of the Note that have been missed by the Debtors

as of March 28, 2019:

   Number of            From               To             Monthly          Total Amounts
   Payments                                              Payment              Delinquent
                                                          Amount
        4            12/22/2018     03/22/2019          $1,445.22              $5,780.88
                                Less postpetition partial payments:               ($0.00)
                                                              Total:           $5,780.88

       10.   A postpetition payment history is attached hereto as Exhibit 4.

       11.   The fair market value of the Property is $230,000.00. The basis for such

valuation is Schedule A of the Debtors` Schedules. A copy of Schedule A is attached


*KM12254826KM*
hereto as Exhibit 5.

        12.   Upon information and belief, the aggregate amount of encumbrances on

the Property listed in the Schedules or otherwise known, including but not limited to the

encumbrances granted to the Movant, is $355,605.18.

        13.   Cause exists for relief from the automatic stay for the following reasons:

              (a)      Movant`s interest in the Property is not adequately protected.

              (b)      Postconfirmation payments required by the confirmed plan have not

been made to Movant.

              WHEREFORE, Movant prays that this court issue an Order terminating or

modifying the stay and granting the following:

              1.       Relief from the stay allowing Movant (and any successors or

assigns) to proceed under applicable non-bankruptcy law to enforce its remedies to

foreclose upon and obtain possession of the Property.

              2.       That the Order be binding and effective despite any conversion of

the bankruptcy case to a case under any other chapter of Title 11 of the United States

Code.

              3.       That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be

waived.

              4.       For such other relief as the Court deems proper.




*KM12254826KM*
                                                 Respectfully submitted,

                                                 /s/ Dustin Stiles
                                                 Jonathon B. Burford, #59337MO
                                                 Dustin Stiles, #63272
                                                 Attorneys for Movant
                                                 12400 Olive Blvd., Suite 555
                                                 St. Louis, MO 63141
                                                 Phone: (314) 991-0255
                                                 Fax: (314) 567-8019
                                                 edmo@km-law.com

I certify that on the 19th day of April, 2019, a true and correct copy of the Motion for
Relief from Automatic Stay was served electronically via CM/ECF upon the following
parties:

Timothy Patrick Powderly
Attorney for Debtors
11965 St. Charles Rock Rd., Suite 202
St. Louis, MO 63044

Diana S. Daugherty
Trustee
P.O. Box 430908
St. Louis, MO 63143

Office of the US Trustee
U.S. Trustee
111 S Tenth St, Ste 6.353
St. Louis, MO 63102

And delivered via regular U.S. Mail on April 19, 2019 to:

Dennis John Heidenreich
Rosanne Marie Heidenreich
Debtors
26 Silverdale Court
St. Charles, MO 63303




*KM12254826KM*
HFC
Creditor
PO BOX 1231
Brandon, FL 33509-1231

PNC Bank
Creditor
PO Box 747032
Pittsburgh, PA 15222

/s/ Jessica Werner
    Jessica Werner




*KM12254826KM*
Generated by TallPDF.NET Evaluation




                                      Exhibit 1




Click here to unlock TallPDF.NET
Generated by TallPDF.NET Evaluation




Click here to unlock TallPDF.NET
Generated by TallPDF.NET Evaluation




Click here to unlock TallPDF.NET
Generated by TallPDF.NET Evaluation




Click here to unlock TallPDF.NET
Generated by TallPDF.NET Evaluation




                                      Exhibit 2




Click here to unlock TallPDF.NET
Generated by TallPDF.NET Evaluation




Click here to unlock TallPDF.NET
Generated by TallPDF.NET Evaluation




Click here to unlock TallPDF.NET
Generated by TallPDF.NET Evaluation




Click here to unlock TallPDF.NET
Generated by TallPDF.NET Evaluation




Click here to unlock TallPDF.NET
Generated by TallPDF.NET Evaluation




Click here to unlock TallPDF.NET
Generated by TallPDF.NET Evaluation




Click here to unlock TallPDF.NET
Exhibit 3
               Exhibit 4



Loan
BK Case                     15-41884                         * If prior than 12/2011 payment changes
Filing Date                03/18/2015                          were not required to be filed with the
 First Post pet date       03/22/2015                                courts or with Proof of claim
                                       Effective  Amount
POC pmt Filed              04/29/2015 03/22/2015 $ 1,445.22
Date Rcvd                  Amount                           Amount Due      Due Date      Suspense
       4/3/2015             $1,445.22                         $1,445.22     03/22/2015    $      -
       5/7/2015             $1,445.22                         $1,445.22     04/22/2015    $      -
       7/6/2015             $1,445.22                         $1,445.22     05/22/2015    $      -
       8/7/2015             $1,445.22                         $1,445.22     06/22/2015    $      -
       9/4/2015             $1,445.22                         $1,445.22     07/22/2015    $      -
     10/07/2015             $1,445.22                         $1,445.22     08/22/2015    $      -
     11/06/2015             $1,445.22                         $1,445.22     09/22/2015    $      -
     12/04/2015             $1,445.22                         $1,445.22     10/22/2015    $      -
     02/18/2016             $1,445.22                         $1,445.22     11/22/2015    $      -
     03/15/2016             $1,445.22                         $1,445.22     12/22/2015    $      -
     04/13/2016             $1,445.22                         $1,445.22     01/22/2016    $      -
       6/8/2016             $1,445.22                         $1,445.22     02/22/2016    $      -
      7/19/2016             $1,445.22                         $1,445.22     03/22/2016    $      -
      7/21/2016             $1,445.22                         $1,445.22     04/22/2016    $      -
      7/22/2016             $1,445.22                         $1,445.22     05/22/2016    $      -
      9/16/2016             $1,445.22                         $1,445.22     06/22/2016    $      -
     10/28/2016             $1,445.22                         $1,445.22     07/22/2016    $      -
      12/2/2016             $1,445.22                         $1,445.22     08/22/2016    $      -
      1/25/2017             $1,445.22                         $1,445.22     09/22/2016    $      -
      2/24/2017             $1,445.22                         $1,445.22     10/22/2016    $      -
       3/1/2017             $5,780.88                         $1,445.22     11/22/2016    $ 4,335.66
      3/31/2017             $1,445.22                         $1,445.22     12/22/2016    $ 4,335.66
      4/29/2017             $1,445.22                         $1,445.22     01/22/2017    $ 4,335.66
      5/30/2017             $1,445.22                         $1,445.22     02/22/2017    $ 4,335.66
      7/19/2017             $1,445.22                         $1,445.22     03/22/2017    $ 4,335.66
      8/28/2017             $1,445.22                         $1,445.22     04/22/2017    $ 4,335.66
      9/18/2017             $1,445.22                         $1,445.22     05/22/2017    $ 4,335.66
     11/24/2017             $1,445.22                         $1,445.22     06/22/2017    $ 4,335.66
     12/21/2017             $1,445.22                         $1,445.22     07/22/2017    $ 4,335.66
       1/5/2018             $1,445.22                         $1,445.22     08/22/2017    $ 4,335.66
      2/23/2018             $1,445.22                         $1,445.22     09/22/2017    $ 4,335.66
       4/2/2018             $2,890.44                         $1,445.22     10/22/2017    $ 5,780.88
      5/11/2018             $1,445.22                         $1,445.22     11/22/2017    $ 5,780.88
      6/13/2018             $1,445.22                         $1,445.22     12/22/2017    $ 5,780.88
      7/11/2018             $1,445.22                         $1,445.22     01/22/2018    $ 5,780.88
       8/8/2018             $1,445.22                         $1,445.22     02/22/2018    $ 5,780.88
      9/24/2018             $1,445.22                         $1,445.22     03/22/2018    $ 5,780.88
      11/2/2018             $1,445.22                         $1,445.22     04/22/2018    $ 5,780.88
      12/3/2018             $1,445.22                         $1,445.22     05/22/2018    $ 5,780.88
       1/4/2019             $1,445.22                         $1,445.22     06/22/2018    $ 5,780.88
       2/1/2019             $1,445.22                         $1,445.22     07/22/2018    $ 5,780.88
                                                              $1,445.22     08/22/2018    $ 4,335.66
      $1,445.22   09/22/2018   $ 2,890.44
      $1,445.22   10/22/2018   $ 1,445.22
      $1,445.22   11/22/2018   $       -
Due   $1,445.22   12/22/2018   $ (1,445.22)
      $1,445.22   01/22/2019   $ (2,890.44)
      $1,445.22   02/22/2019   $ (4,335.66)
      $1,445.22   03/22/2019   $ (5,780.88)
                                                                             Case
                                                                     B6A (Official Form15-41884
                                                                                        6A) (12/07)          Doc 1          Filed 03/18/15
                                                                                                                            Entered 03/18/15 18:40:03 Main Document
                                                                                                                          Pg 8 of 53
                                                                     IN RE Heidenreich, Dennis John & Heidenreich, Rosanne Marie                Case No.
                                                                                                                                Debtor(s)                                                                                                    (If known)
                                                                                 Exhibit 5
                                                                                                                                SCHEDULE A - REAL PROPERTY
                                                                        Except as directed below, list all real property in which the debtor has any legal, equitable, or future interest, including all property owned as a cotenant, community
                                                                     property, or in which the debtor has a life estate. Include any property in which the debtor holds rights and powers exercisable for the debtor’s own benefit. If the debtor is
                                                                     married, state whether the husband, wife, both, or the marital community own the property by placing an “H,” “W,” “J,” or “C” in the column labeled “Husband, Wife, Joint,
                                                                     or Community.” If the debtor holds no interest in real property, write “None” under “Description and Location of Property.”

                                                                       Do not include interests in executory contracts and unexpired leases on this schedule. List them in Schedule G - Executory Contracts and Unexpired Leases.

                                                                        If an entity claims to have a lien or hold a secured interest in any property, state the amount of the secured claim. See Schedule D. If no entity claims to hold a secured
                                                                     interest in the property, write “None” in the column labeled “Amount of Secured Claim.”

                                                                       If the debtor is an individual or if a joint petition is filed, state the amount of any exemption claimed in the property only in Schedule C - Property Claimed as Exempt.




                                                                                                                                                                                             HUSBAND, WIFE, JOINT,
                                                                                                                                                                                                OR COMMUNITY
                                                                                                                                                                                                                       CURRENT VALUE OF
                                                                                                                                                                                                                      DEBTOR'S INTEREST IN
                                                                                                                                                                   NATURE OF DEBTOR'S                                  PROPERTY WITHOUT        AMOUNT OF SECURED
                                                                                             DESCRIPTION AND LOCATION OF PROPERTY
                                                                                                                                                                  INTEREST IN PROPERTY                                   DEDUCTING ANY              CLAIM
                                                                                                                                                                                                                       SECURED CLAIM OR
                                                                                                                                                                                                                           EXEMPTION



                                                                      26 Silverdale Ct., St. Charles, MO 63303                                                 Tenancy by the                     J                          230,000.00               213,320.30
                                                                                                                                                               Entirety
© 1993-2013 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                                                                                                                                      TOTAL                                  230,000.00
                                                                                                                                                                                                                     (Report also on Summary of Schedules)
